        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                            )
Michael Anthony Lee,
                                            )
     Plaintiff,                                          Civil Action File No.:
                                            )
                                            )
v.
                                            )
                                            )
Contract Callers, Inc. and
                                            )
McGaughey, Reber & Associates, Inc.                      COMPLAINT
                                            )
a/k/a and d/b/a Diversified Credit Systems,        WITH JURY TRIAL DEMAND
                                            )
       Defendants.
                                            )

                         PRELIMINARY STATEMENT

      Consumers in bankruptcy, like Plaintiff, continue to actively participate in the

credit markets while their reorganizations are pending. Motions to approve the

incursion of new debt for a variety of purposes are common, as is the granting of

such motions by the Bankruptcy Court. Accordingly, compliance with the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., and accurate credit

reporting is as important for these consumers as it is for any other. This action for

damages is based on Defendants’ false communications to third-parties, in

furtherance of their efforts to collect consumer debts from Plaintiff, in violation of

the FDCPA.


                                          1
           Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 2 of 23




                                       PARTIES

      1.      Plaintiff, Michael Anthony Lee, is a natural person who resides in

Dekalb County, Georgia.

      2.      Plaintiff is allegedly obligated to pay a consumer debt and is, therefore,

a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

      3.      Defendant, Contract Callers, Inc. (hereinafter “Contract Callers”), is a

corporation formed under the laws of the State of Georgia. Contract Callers may be

served with process via its registered agent, Corporation Service Company, at 40

Technology Parkway South, Suite 300, Norcross, Georgia 30092-2924.

      4.      Contract Callers uses interstate commerce and/or mail in its business.

The principal purpose of Contract Callers’ business is the collection of consumer

debts. Contract Callers also regularly collects, or attempts to collect, directly or

indirectly, debts owed or due, or asserted to be owed or due, to a third party. Contract

Callers is, therefore, a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6).

      5.      Defendant, McGaughey, Reber & Associates, Inc. a/k/a and d/b/a

Diversified Credit Systems (hereinafter “Diversified”), is a corporation formed

under the laws of the State of Texas. Diversified may be served with process via its

                                            2
             Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 3 of 23




registered agent, M. S. McGaughey, at 2200 Jahan Trail, Longview, Texas 75604-

2521.

        6.      Diversified uses interstate commerce and/or mail in its business. The

principal purpose of Diversified’s business is the collection of consumer debts.

Diversified also regularly collects, or attempts to collect, directly or indirectly, debts

owed or due, or asserted to be owed or due, to a third party. Diversified is, therefore,

a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

                             JURISDICTION AND VENUE

        7.      This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims, pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

        8.      This Court has personal jurisdiction over Defendants because, inter alia,

Defendants frequently and routinely conduct business in the State of Georgia,

including the conduct complained of herein.

        9.      Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district. Pursuant to LR 3.1B(3), NDGa, venue is proper in



                                             3
          Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 4 of 23




the Atlanta Division because one or more Defendants maintain agents for service of

process within the Atlanta Division.

          Factual Allegations Derived from Plaintiff’s Bankruptcy Case

      10. On January 31, 2018, Plaintiff filed a Chapter 13 Voluntary Bankruptcy

Petition in the United States Bankruptcy Court for the Northern District of Georgia,

Atlanta Division, Case Number 18-10181 (the “Bankruptcy Case”).

      11. In Schedule F of his Bankruptcy Petition, Plaintiff listed Contract

Callers as having an unsecured claim in the amount of $134.00 (the “Contract Callers

Debt”).

      12. Also in Schedule F of his Bankruptcy Petition, Plaintiff listed

Diversified as having an unsecured claim in the amount of $25.00 (the “Diversified

Debt”).

      13. On February 3, 2018, Defendants were served with Notice of the

Plaintiff’s Bankruptcy Case and their inclusion as a creditors by the Bankruptcy

Noticing Center. Copies of the relevant portions of the Notice as served by the

Bankruptcy Noticing Center appear as follows:




                                         4
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 5 of 23




      14. On July 14, 2018, Plaintiff filed his Chapter 13 Plan in accordance with

11 U.S.C. § 1322, reforming any pre-existing contracts with Defendants and setting

forth his proposed treatment of the Contract Callers Debt and the Diversified Debt

(collectively, the “Debts”), including detailed payment terms.

      15. Plaintiff’s Plan provided, in part, that Defendants’ allowed claims would

be paid through the Chapter 13 Trustee and that no payments would be forthcoming

from any other source.

      16.    On August 16, 2018, Plaintiff’s Plan was confirmed and became res

judicata as to Plaintiff and Defendants.

      17.    Defendants were served with copies of the Confirmation Order on

August 18, 2018, by the Bankruptcy Noticing Center.

      18.    Copies of the relevant portions of the Notice of Confirmation as served

by the Bankruptcy Noticing Center appear as follows:




                                           5
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 6 of 23




      19. The Bankruptcy Case is currently pending, and Plaintiff continues to

substantially perform under the terms of his Confirmed Plan.

  Factual Allegations Pertinent to CDIA and Metro 2 Reporting Standards

      20. The reporting of consumer credit information by credit reporting

agencies (“CRAs”) and data furnishers is the foundation of credit risk scoring and

impacts the financial lives of consumers in innumerable ways, including the

availability and cost of credit, housing opportunities, leasing prospects, insurance

availability and cost, utility service, and even employment. Between two and three

million consumer reports are issued by credit bureaus each day. See,

http://www.cdiaonline.org/about.cfm.

      21.    The Consumer Data Industry Association (“CDIA”) is an international

trade association, representing over 140 members involved in credit reporting,

mortgage reporting, check verification, tenant and employment screening, collection

services, and fraud verification services, and the CDIA is active in both federal and




                                         6
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 7 of 23




state legislative affairs, public relations, education, and the promulgation of industry

standards.

      22.    Because consumer credit reporting information is such sensitive data

that has far reaching implications for most, if not all, consumers, the CDIA works

together with CRAs to develop, maintain and enhance industry-standard reporting

formats and guidelines.

      23.    To further assist CRAs and data furnishers with performing their due

diligence and reporting accurate, complete, and timely data, in satisfaction of the

FCRA’s legal requirements, the CDIA offers extensive training, education, and

support to CRAs and data furnishers.

      24.    The CDIA’s extensive training and support offerings include FCRA

certification programs for both CRAs and data furnishers to assist each in

maintaining compliance with FCRA regulations.

      25.    Because standardized methods are of paramount importance to the

accurate, complete and timely reporting of consumer credit data, the CDIA can and

will revoke FCRA certification for failure to adhere to the standards set by the CDIA.

      26.    In cooperation with the major CRAs, CDIA publishes the Metro 2

(“Metro 2”) reporting standards to assist furnishers with their compliance

                                           7
         Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 8 of 23




requirements under the FCRA. CDIA’s reporting products are used in more than

nine billion transactions each year.

See, http://www.cdiaonline.org/about/index.cfm?unItemNumber=515

      27.     The Metro 2 Format Task Force is comprised of representatives from

Equifax, Experian, Innovis, and TransUnion, and is supported by the CDIA. Metro

2 Format Task Force’s mission is to provide a standardized method for the reporting

of accurate, complete, and timely data, and has developed the Metro 2 standards. Id.

      28.    The Metro 2 standards provide uniformity in the reporting and

interpretation of credit data, including credit risk scoring.

      29.     It is axiomatic that in the world of consumer credit information

reporting, as long as a consumer credit account is open, every month some piece of

information regarding that account/consumer is going to change. For example,

interest continues to accrue, payments are made, etc.

      30.     15 U.S.C. § 1681s-2(a)(2) requires furnishers of information to

regularly correct and update the information they previously provided to consumer

reporting agencies to make sure the information is complete and accurate.

      31.     Accordingly, and in furtherance of its mission, the Metro 2 Format

Task Force has developed an industry standard for reporting consumer accounts that

                                           8
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 9 of 23




“will ensure the integrity and consistency of the credit information being reported.”

As part of that industry standard the Metro 2 Format Task Force has declared, “All

accounts must be reported on a monthly basis.” (Emphasis added.) Id.

      32.    Because consumer credit information changes monthly, failure to

update that information on a monthly basis, yet still publishing reports containing

the previously reported information without updates, means that the information

being reported is almost certainly incomplete and inaccurate.

      33.    The Fair Isaac Corporation credit risk scoring system, commonly

referred to as FICO, is the leading credit scoring system, and utilizes data reported

by credit reporting agencies and furnishers which are, ostensibly, in compliance with

Metro 2 standards.

      34.    The failure to adhere to CDIA guidelines and the Metro 2 reporting

standards can adversely affect a consumer’s FICO score, can create a false

impression of a consumer’s debt-to-income ratio, and, as here, create a false

impression as to what debts are included, and excluded, from a bankruptcy case.

     35.     At all times relevant hereto Defendants warranted and/or represented to

Equifax, Experian, and TransUnion that they had adopted and implemented the

Metro 2 format for their reporting of consumer data and would otherwise comply

                                         9
       Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 10 of 23




with Metro 2 and CDIA guidelines in their reporting of consumer information.

Defendants have, at all times relevant hereto, incorporated the Metro 2 format for

reporting consumer information into their own internal policies and procedures.

     36.     Defendants have actual knowledge that entities that perform credit risk

scoring, and other functions utilizing the data reported by Defendants, assume

Defendants’ compliance with Metro 2 standards in reporting consumer information.

      37.    The failure on the part of a CRA and/or a furnisher to adhere to the

accepted Metro 2 standards increases the probability of a reported item being false

or materially misleading to users of consumer reports, as those users assume that the

information in the consumer reports is being reported in compliance with Metro 2

standards, and thus interpret that information accordingly.

      38.    As a result, failure to adhere accepted Metro 2 standards in reporting

information in consumer reports adversely affects consumers, as it causes

inconsistent, misleading, and/or incorrect interpretation of information regarding

consumers.

      39. In order for information in consumer files and on consumer reports to

be reported consistently and correctly, and with maximum possible accuracy, users

of the e-Oscar system must comply with accepted Metro 2 standards. Otherwise, the

                                         10
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 11 of 23




information contained in the resulting consumer reports is not consistent or uniform

and is subject to gross misinterpretation by users of consumer reports.

            Factual Allegations Derived from Reporting to Equifax

      40. On or about January 22, 2019, Plaintiff obtained a copy of his consumer

report as published by Equifax.

      41.    That report contained erroneous information as provided by Contract

Callers and as published and reported by Equifax.

      42.    Specifically, the report shows the status of the Contract Callers Debt as

in collections, with a balance of $134.00 and no disclosure of the fact that the account

is included in a pending Bankruptcy Case.

      43. The relevant portion of the Contract Callers tradeline appeared in the

January 22, 2019, Equifax report as follows:




                                          11
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 12 of 23




      (Remaining portion of tradeline omitted.)

      44. Because the Contract Callers Debt is included in Plaintiff’s Bankruptcy

Case and that disclosure was withheld by Contract Callers, its communication

regarding the status of the Contract Callers Debt to third-parties as described herein

was both false and misleading.

      45. Further, the specific reporting described above was in derogation of

accepted industry standards for reporting the account as set forth by the CDIA and

Metro 2 and as adopted by Contract Callers. See e.g., 2015 CDIA Credit Reporting

Resource Guide (“2015 Metro 2”).

      46. The false and misleading information reported by Contract Callers to

Equifax was material in that a viewer of the report would reasonably conclude that

                                         12
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 13 of 23




the Contract Callers Debt was not included in Plaintiff’s Bankruptcy Case and that

Plaintiff is subject to continued collection activity, including legal process.

       47. The false report made by Contract Callers to Equifax was in furtherance

of its efforts to collect its Debt from Plaintiff.

       48. Upon information and belief, the false and misleading information

reported by Contract Callers has been re-published to third-parties reviewing

Plaintiff’s Equifax credit file.

             Factual Allegations Derived from Reporting to Experian

       49. On or about January 22, 2019, Plaintiff obtained a copy of his consumer

report as published by Experian.

       50.    That report contained erroneous information as provided by Contract

Callers and as published and reported by Experian.

       51.    Specifically, the report shows the status of the Contract Callers Debt as

in collections, with a past due balance of $134.00 and no disclosure of the fact that

the account is included in a pending Bankruptcy Case.

       52. The relevant portion of the Contract Callers tradeline appeared in the

January 22, 2019, Experian report as follows:



                                            13
       Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 14 of 23




      (Remaining portion of tradeline omitted.)

      53. The January 22, 2019, Equifax report also contained erroneous

information as provided by Diversified and as published and reported by Experian.

      54.    Specifically, the report shows the status of the Diversified Debt as in

collections, with a past due balance of $25.00 and no disclosure of the fact that the

account is included in a pending Bankruptcy Case.

      55. The relevant portion of the Diversified tradeline appeared in the January

22, 2019, Experian report as follows:




                                         14
       Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 15 of 23




      (Remaining portion of tradeline omitted.)

      56. Because the Debts are included in Plaintiff’s Bankruptcy Case and that

disclosure was withheld by Defendants, their communications regarding the status

of the Debts to third-parties as described herein was both false and misleading.

      57. Further, the specific reporting described above was in derogation of

accepted industry standards for reporting the account as set forth by the CDIA and

Metro 2 and as adopted by Defendants. See e.g., 2015 CDIA Credit Reporting

Resource Guide (“2015 Metro 2”).

      58. The false and misleading information reported by Defendants to

Experian was material in that a viewer of the report would reasonably conclude that

the Debts being collected by Defendants were not included in Plaintiff’s Bankruptcy




                                         15
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 16 of 23




Case and that Plaintiff is subject to continued collection activity, including legal

process.

      59. The false reports made by Defendants to Experian were in furtherance

of their efforts to collect their Debts from Plaintiff.

      60. Upon information and belief, the false and misleading information

reported by Defendants has been re-published to third-parties reviewing Plaintiff’s

Experian credit file.

            Factual Allegations Derived from Reporting to TransUnion

      61. On or about January 22, 2019, Plaintiff obtained a copy of his consumer

report as published by TransUnion.

      62.     That report contained erroneous information as provided by Contract

Callers and as published and reported by TransUnion.

      63.     Specifically, the report shows the status of the Contract Callers Debt as

in collections, with a past due balance of $134.00 and no disclosure of the fact that

the account is included in a pending Bankruptcy Case.

      64. The relevant portion of the Contract Callers tradeline appeared in the

January 22, 2019, TransUnion report as follows:



                                           16
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 17 of 23




      (Remaining portion of tradeline omitted.)

      65. Because the Contract Callers Debt is included in Plaintiff’s Bankruptcy

Case and that disclosure was withheld by Contract Callers, its communication

regarding the status of the Contract Callers Debt to third-parties as described herein

was both false and misleading.

      66. Further, the specific reporting described above was in derogation of

accepted industry standards for reporting the account as set forth by the CDIA and

Metro 2 and as adopted by Contract Callers. See e.g., 2015 CDIA Credit Reporting

Resource Guide (“2015 Metro 2”).

      67. The false and misleading information reported by Contract Callers to

TransUnion was material in that a viewer of the report would reasonably conclude

that the Contract Callers Debt was not included in Plaintiff’s Bankruptcy Case and

that Plaintiff is subject to continued collection activity, including legal process.




                                          17
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 18 of 23




      68. The false report made by Contract Callers to TransUnion was in

furtherance of its efforts to collect its Debt from Plaintiff.

      69. Upon information and belief, the false and misleading information

reported by Contract Callers has been re-published to third-parties reviewing

Plaintiff’s TransUnion credit file.

                                       Damages

      70. Defendants had actual notice that the information they were reporting

regarding Plaintiff to the various credit reporting agencies was false, deceptive, and

misleading.

      71. Accordingly, Defendants’ conduct was willful.

      72. As a result of Defendants’ willful actions and omissions, Plaintiff is

eligible for statutory damages.

      73. Additionally, as a result of Defendants’ actions and omissions, Plaintiff

has suffered actual damages, including out-of-pocket expenses in challenging

Defendants’ wrongful representations, frustration and anxiety as a result of the

knowledge that Defendants are pursuing its collection strategy despite his

Bankruptcy Case, and worry over the repercussions of Defendants’ conduct.



                                           18
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 19 of 23




      74. As a result of the actions and omissions of Defendants, Plaintiff’s actual

damages also include the illegitimate suppression of his Fair Isaac Corporation

(“FICO”) credit score and other credit rating model scores.

      75. The false information reported by Defendants creates a material risk of

financial harm to Plaintiff stemming from the decreased perception of Plaintiff’s

future credit-worthiness.

                             CAUSES OF ACTION

                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
          15 U.S.C. §§ 1692e, 1692e(2), 1692e(10), and 1692f
                        Contract Callers, Inc.

      76. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

      77. Contract Callers’ provision of false and/or misleading information in

connection with its attempts to collect the alleged Debt violated multiple provisions

of the FDCPA, including without limitation 15 U.S.C. §§ 1692e, 1692e(2), and

1692e(10).




                                         19
          Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 20 of 23




         78. Contract Callers’ false reporting of the status of the account to third-

parties is a material misrepresentation having the potential to cause significant

damage to the Plaintiff if unchallenged.

         79. Contract Callers’ failure to disclose critical information regarding the

status of the Debt and account being collected that in effect creates a false and

negative impression regarding Plaintiff’s effective obligation is an unfair practice

and in violation of 15 U.S.C. § 1692f.

         80. As a result of Contract Callers’ violations of the FDCPA, Plaintiff has

suffered actual damages. Plaintiff is, therefore, entitled to recover actual damages

under 15 U.S.C. § 1692k.

         81. Under 15 U.S.C. § 1692k, Plaintiff is also entitled to recover from

Contract Callers $1,000.00 in statutory damages and reasonable attorney’s fees and

costs.




                                           20
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 21 of 23




                                    COUNT II

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
          15 U.S.C. §§ 1692e, 1692e(2), 1692e(10), and 1692f
                McGaughey, Reber & Associates, Inc.
              a/k/a and d/b/a Diversified Credit Systems

      82. Plaintiff incorporates by reference paragraphs 1 through 75 as though

fully stated herein.

      83. Diversified’s provision of false and/or misleading information in

connection with its attempts to collect the alleged Debt violated multiple provisions

of the FDCPA, including without limitation 15 U.S.C. §§ 1692e, 1692e(2), and

1692e(10).

      84. Diversified’s false reporting of the status of the account to third-parties

is a material misrepresentation having the potential to cause significant damage to

the Plaintiff if unchallenged.

      85. Diversified’s failure to disclose critical information regarding the status

of the Debt and account being collected that in effect creates a false and negative

impression regarding Plaintiff’s effective obligation is an unfair practice and in

violation of 15 U.S.C. § 1692f.




                                         21
        Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 22 of 23




       86. As a result of Diversified’s violations of the FDCPA, Plaintiff has

suffered actual damages. Plaintiff is, therefore, entitled to recover actual damages

under 15 U.S.C. § 1692k.

       87. Under 15 U.S.C. § 1692k, Plaintiff is also entitled to recover from

Diversified $1,000.00 in statutory damages and reasonable attorney’s fees and costs.

                                 TRIAL BY JURY

       88. Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants

for:

       a.) Plaintiff’s actual damages;

       b.) Statutory damages pursuant to 15 U.S.C. § 1692k;

       c.) Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1692k; and

       d.) Such other and further relief as may be just and proper.


Respectfully submitted this 19th day of April, 2019.

                               Signature page follows




                                          22
Case 1:19-cv-01766-SCJ Document 1 Filed 04/19/19 Page 23 of 23




                            BERRY & ASSOCIATES

                            /s/ Adam J. Klein
                            Adam J. Klein
                            Georgia Bar No.: 425032
                            aklein@mattberry.com
                            2751 Buford Highway, Suite 600
                            Atlanta, GA 30324
                            Ph. (404) 235-3334
                            Fax (404) 235-3333

                            Plaintiff’s Attorney




                              23
